182 S.W.3d 714 (2006)
GLOBAL RUG CORPORATION, d/b/a Hakimian Brothers Oriental Rugs, Appellant,
v.
FIDELITY AND GUARANTY INSURANCE UNDERWRITERS, INC., Respondent.
No. ED 86239.
Missouri Court of Appeals, Eastern District, Division Four.
January 24, 2006.
Daniel F. Wagner, Jr., Clayton, MO, for Appellant.
Michael B. Maguire, St. Louis, MO, for Respondent.
Before NANNETTE A. BAKER, P.J. and ROBERT G. DOWD, JR. and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Global Rug Corporation (Global) appeals from the grant of summary judgment in favor of Fidelity and Guaranty Insurance Underwriters, Inc. (Fidelity) on its claim for policy proceeds following water damage to its retail store. On appeal, Global argues the trial court erred in granting summary judgment in favor of Fidelity because (1) the insurance policies in dispute did not limit coverage to $25,000, (2) the insurance policies were not clear and *715 unambiguous, and (3) there is a genuine issue of material fact with respect to the issuance and delivery of Fidelity Policy No. BK01244036 (036 Policy). We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).